UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-SB/A ThirdAmended GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF W2 ENERGY, INC. (Exact name of Registrant as specified in its charter) Nevada 20-1740321 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 26 Densley Avenue Toronto, Ontario M6M 2R1 (416) 246-1100 (Address, including zip code, of principal executive office) Michael McLaren President 26 Densley Avenue Toronto, Ontario M6M 2R1 (416) 246-1100 Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, no par value 1 TABLE OF CONTENTS Item 1. Business 3 Item 1.A. Risks Related to our Equity 6 Item 2. Financial Information 8 Item 3. Properties 10 Item 4. Security Ownership of Certain Beneficial Owners and Management 11 Item 5. Directors and Executive Officers 11 Item 6. Executive Compensation 12 Item 7. Certain Relationships and Related Transactions 14 Item 8. Legal Proceedings 14 Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 15 Item 10. Recent Sales of Unregistered Securities 15 Item 11. Description of Registrant’s Securities to be Registered 17 Item 12. Indemnification of Directors and Officers 18 Item 13. Financial Statements and Supplementary Data F-1 Item 14. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 19 Item 15. Financial Statements and Exhibits 19 This registration statement includes forward looking statements. All statements other than statements of historical facts contained in this registration statement, including statements regarding our future financial position, business strategy and plans and objectives of management for future operations, are forward looking statements. The words “believe,” “may,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar expressions, as they relate to us, are intended to identify forward looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. These forward looking statements are subject to a number of risks, uncertainties and assumptions discussed in Item 3 under the heading “Risk Factors.” 2 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Business W2 Energy, Inc, (“W2 Energy”) was originally incorporated in Nevada in October of 2004 as World Wise Technologies, Inc. Our name was changed to W2 Energy, Inc. on December 1, 2004. On December 15, 2004, W2 Energy acquired 100% of the issued and outstanding common stock of World Wise Technologies, Inc., an Ontario corporation formed in 1987 (“WWT”). Thereafter, W2 Energy, as the sole shareholder of WWT, elected to dissolve WWT, and all the assets of WTT were distributed to W2 Energy. W2 Energy’s website may be found at www.w2energy.com PRODUCTS AND SERVICES W2 Energy is a development stage company intent on becoming a major supplier in the Biofuel marketplace. The primary business of W2 Energy shall be the production liquid fuels from bio-mass feedstock and the co-generation of electricity via heat recapture from the process. We have not yet commenced production. W2 Energy’s process begins with areforming reactor that breaks down biomass into Hydrogen (H2) and Carbon Monoxide (CO) which is commonly know as syngas. The reactorutilizes non-thermal plasma as opposed to thermal plasma of which there are a number of application in the market today.Based on the relative temperatures of the electrons, ions and neutrals, plasmas are classified as thermal or non-thermal. Thermal plasmas have electrons and the heavy particles at the same temperature i.e. they are in thermal equilibrium with each other. Non thermal plasmas on the other hand have the ions and neutrals at a much lower temperature (normally room temperature) whereas electrons are much "hotter“ thus making non-thermal plasma more chemically reactive require lower energy input than thermal plasma which is used to incinerate.The W2 Energy reactor utilizes the energy stored in the biomass to assist in the breakdown of the raw materials. This methodology greatly reduces the amount of energy needed to inject into the system in the form of heat or electrical energy. The W2 Energy reactor also decomposes the biomass in a manner in which any Carbon Dioxide (CO2) that would have been produced in tradition methods such as steam reforming, gasification, thermal plasma decomposition is concerted into carbon sub-oxides in the form of Humic Acid (C3O2). This polymerized thermodynamically stable substance is then mixed with the ash from the system to produce a high grade organic fertilizer. The H2/CO or syngas is then passed thru a number of filters to reduce any contaminants and then cooled in a heat exchanger which generated steam to be used to recapture the energy and produce electricity in a steam turbine. The syngas is then passed into our GTL reactor and depending on the catalyst is converted into Fisher-Tropsch diesel fuel and or methanol. The Fisher-Tropsch processis a catalyzedchemical reaction in which carbon monoxide and hydrogen are converted into liquid hydrocarbons of various forms. Typical catalysts used are based on iron and cobalt. The principal purpose of this process is to produce a synthetic petroleum substitute for use as synthetic lubrication oil or as synthetic fuel. The company’s first plant will produce diesel fuel at a rate of 100 bbl/d or 5000
